DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on July 28, 2022, for the application with serial number 17/282,826.  

Claims 1-9 are amended.
Claims 1-9 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are directed to displaying an output as a graph representing a product value for an explanatory variable.  See Remarks p. 6.  In response, the Examiner submits that such as method is not subject matter eligible.  The claims are effectively directed to a method for displaying a graphical result of a calculation, which is an abstract idea.  The claims attempt to manage personal behavior for conducting a calculation and displaying the result.  The steps could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  Contrary to the Applicant’s assertions, no improvement to graphical user interface technology is recited in the claims.  The interactive nature of a general purpose computer with a keyboard and interface is inherent, and the claims do not recite any particular improvement to computer technology.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of the independent claims as being anticipated by Sarferaz; contending that Sarferaz does not teach multiplying a value of the explanatory variable by a coefficient.  See Remarks p. 8.  In response, the Examiner points to cited ¶[0037] of Sarferaz, which teaches the use of weighted historical times series value to predict future values.  The use of a weight discloses “multiplying a value of the explanatory variable by a coefficient.”  The rejection of claims 1, 6, and 8 as being anticipated by Sarferaz is accordingly maintained.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-9 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-9 are all directed to one of the four statutory categories of invention, the claims are directed to displaying predicted and actual values for a time series (as evidenced by exemplary claim 1; “display a predicted value and an actual value for each of a plurality of time series”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “display a predicted value and an actual value;” “receive . . . a selected predicted value;” “display . . . a basis for the selected predicted value . . . as a graph.”  The steps are all steps for managing personal behavior related to the abstract idea of displaying predicted and actual values that, when considered alone and in combination, are part of the abstract idea of displaying predicted and actual values.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of displaying predicted and actual values.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes making predictions regarding explanatory variables and displaying the result.  The steps could be implemented manually by a human being mentally or using pen and paper, but a general purpose computer is recited for implementation.  The Examiner additionally notes that mathematical concepts are ineligible abstract ideas, and the claims could be considered to recite steps for executing a mathematical calculation.  See MPEP §2106.04(a).
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a hardware processor  and GUI in independent claim 1; a GUI in independent claim 6; and a computer readable medium and GUI in independent claim 8).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a hardware processor  and GUI in independent claim 1; a GUI in independent claim 6; and a computer readable medium and GUI in independent claim 8) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160005055 A1 to Sarferaz (hereinafter ‘SARFERZAZ’).

Claim 1 (currently amended) 
SARFERAZ discloses a predictive situation visualization device (see ¶[0031]; a pop-up tool displaying a time series data forecast) comprising a hardware processor (see ¶[0056]; a processor or processing module for processing information) configured to execute a software code (see ¶[0015]; business software) to:  
display a predicted value and an actual value for each of a plurality of time series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
receive from a user, via a graphical user interface (GUI), a selected predicted value from the predicted value for each time series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
display, on the GUI, a basis for the selected predicted value for each of a plurality of explanatory variables used in predicting the selected predicted value (see again ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); 
wherein the basis for the selected predicted value is displayed, as a graph representing a product value for each explanatory variable that is calculated by multiplying a value of the explanatory variable by a coefficient of the explanatory variable (see ¶[0037] and Fig. 5; utilize weighted historical times series values to predict future times series values.  A line with explanatory and response variables).

Claim 6 (currently amended) 
SARFERAZ discloses a predictive situation visualization method (see ¶[0031]; a pop-up tool displaying a time series data forecast) comprising: 
displaying a predicted value and an actual value for each of a plurality of time series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
receiving from a user, via graphical user interface (GUI), a selected predicted value from the predicted value for each time series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
displaying, on the GUI, a basis for the selected predicted value for each of a plurality of explanatory variables used in predicting the selected predicted value (see again ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); 
wherein the basis for the selected predicted value is displayed as a graph representing a product value for each explanatory variable that is calculated by multiplying a value of the explanatory variable by a coefficient of the explanatory variable (see ¶[0037] and Fig. 5; utilize weighted historical times series values to predict future times series values.  A line with explanatory and response variables).

Claim 8 (currently amended) 
SARFERAZ discloses a non-transitory computer readable information recording medium (see ¶[0058]; a computer-readable medium) storing a predictive situation visualization program (see ¶[0064]; computer programs) executable by a processor (see ¶[0056]; a processor or processing module for processing information) to perform a method comprising,  
displaying a predicted value and an actual value for each of a plurality of time series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
receiving from a user, via graphical user interface (GUI), a selected predicted value from the predicted value for each time series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
displaying, on the GUI, a basis for the selected predicted value for each of a plurality of explanatory variables used in predicting the selected predicted value (see again ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); 
wherein the basis for the selected predicted value is displayed as a graph representing a product value for each explanatory variable that is calculated by multiplying a value of the explanatory variable by a coefficient of the explanatory variable (see ¶[0037] and Fig. 5; utilize weighted historical times series values to predict future times series values.  A line with explanatory and response variables).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 5644305 A to Inoue et al. (hereinafter ‘INOUE’).

Claim 2 (currently amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but INOUE discloses, wherein in the graph as to which the basis for the selected predicted value is displayed, the explanatory variables for which the product values having a same sign are adjacent to one another (see col 45, ln 17-30 & Figs. 73-74; positive and negative values are symmetrical.  Some positive and negative values are adjacent to each other).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  INOUE discloses graphing response variables in a distribution of descending order.  It would have been obvious to include the response and explanatory variables graphed symmetrically as taught by INOUE in the system executing the method of SARFERAZ with the motivation to visualize explanatory and response data.

Claim 3 (currently amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but INOUE discloses, wherein in the graph as to which the basis for the selected predicted value is displayed, the explanatory variables for which the product values are positive are in an upper row in descending order of absolute value, and the explanatory variables for which the product values are negative are in a lower range in descending order of absolute value (see col 45, ln 17-30 & Figs. 73-74; positive and negative values are symmetrical.  Some positive and negative values are adjacent to each other).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  INOUE discloses graphing response variables in a distribution of descending order.  It would have been obvious to include the response and explanatory variables graphed symmetrically as taught by INOUE in the system executing the method of SARFERAZ with the motivation to visualize explanatory and response data.

Claim 7 (currently amended) 
SARFERAZ discloses the predictive situation visualization method according to claim 6.
SARFERAZ does not specifically disclose, but INOUE discloses, wherein in the graph as to which the basis for the selected predicted value is displayed, the explanatory variables for the product values having a same sign are adjacent to one another (see col 45, ln 17-30 & Figs. 73-74; positive and negative values are symmetrical.  Some positive and negative values are adjacent to each other).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  INOUE discloses graphing response variables in a distribution of descending order.  It would have been obvious to include the response and explanatory variables graphed symmetrically as taught by INOUE in the system executing the method of SARFERAZ with the motivation to visualize explanatory and response data.

Claim 9 (currently amended) 
SARFERAZ discloses the non-transitory computer readable information recording medium according to claim 8, 
SARFERAZ does not specifically disclose, but INOUE discloses, wherein in the graph as to which the basis for the selected predicted value is displayed, the explanatory variables for the product values having a same sign are adjacent to one another (see col 45, ln 17-30 & Figs. 73-74; positive and negative values are symmetrical.  Some positive and negative values are adjacent to each other).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  INOUE discloses graphing response variables in a distribution of descending order.  It would have been obvious to include the response and explanatory variables graphed symmetrically as taught by INOUE in the system executing the method of SARFERAZ with the motivation to visualize explanatory and response data.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 20040225478 A1 to Andoh et al. (hereinafter ‘ANDOH’).

Claim 4 (currently amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but ANDOH discloses, wherein the hardware processor is configured to execute the software code to display a value of a standardized explanatory variable in association with the product value for each explanatory variable  (see ¶[0027]-[0028]; the data composed of sets of response variables and explanatory variables, standardizes the explanatory variables, and outputs data composed of sets of standardized explanatory variables and response variables).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  ANDOH discloses effective dimension reduction of spaces with explanatory variables, where explanatory variables are standardized and output.  It would have been obvious to standardize explanatory variables as taught by ANDOH in the system executing the method of SARFERAZ with the motivation to convert the data into unit vectors (see ANDOH ¶[0060]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 8000819 B2 Hanawa et al. (hereinafter ‘HANAWA’).

Claim 5 (currently amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but HANAWA discloses, wherein the hardware processor is configured to execute the software code to selectably display a prediction formula used in predicting the selected predicted value and the value of each explanatory variable (see col 1, ln 66-col 2, ln 40; display a regression equation on an output interface.  Calculate an explanatory variable selection reference value for the manufacturing instruction parameter group).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  HANAWA discloses an evaluation support system using regression analysis that displays the regression equation and explanatory variables.  It would have been obvious to include the display as taught by HANAWA in the system executing the method of SARFERAZ with the motivation to allow a user to evaluate information (see HANAWA col 1, ln 25-44).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624